Citation Nr: 1046321	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  93-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to January 24, 1999.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 
1970.  

This appeal arises from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana which granted TDIU, effective January 24, 
1999.  The appellant is seeking an earlier effective date than 
January 24, 1999 for TDIU.  

In November 2008 the Board of Veterans' Appeals (Board) issued a 
decision that among other things, denied entitlement to TDIU 
benefits prior to January 1999.  The Veteran appealed that 
decision to United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  The Court in a July 2010 
Memorandum Decision, set aside the portion of the November 2008 
Board decision which denied an earlier effective date for TDIU 
and remanded the issue to the Board for readjudication.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In the November 2008 Board decision mentioned above, the Board 
denied entitlement to an initial evaluation in excess of 30 
percent for peptic ulcer disease with chronic gastrointestinal 
disorder prior to January 14, 1999, and it denied entitlement to 
an evaluation in excess of 60 percent for this disability for the 
period beginning January 14, 1999.  The Board also denied 
entitlement to TDIU benefits prior to January 14, 1999.  

The Court affirmed that part of the Board decision that denied a 
rating in excess of 30 percent for the Veteran's gastrointestinal 
disability prior to January 1999, and the Veteran withdrew his 
appeal concerning the rating in excess of 60 percent for the 
gastrointestinal disability for the period after January 1999.  
The Court vacated the Board's denial of TDIU benefits prior to 
January 1999.  In reaching that decision, the Court indicated the 
Board misapplied the provisions of 38 C.F.R. § 4.16(b), and 
provided an inadequate statement of reasons and bases for denying 
an earlier effective date for TDIU, citing an implicit rejection 
of favorable evidence, that apparently consisted of an October 
2003 private individual unemployability assessment.  By this, it 
is understood to mean the case should be referred to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration in light of an October 2003 "Individual 
Unemployability Assessment" provided by a private vocational 
specialist, who concluded the Veteran was unemployable due to his 
service connected disability since 1991.   

Accordingly, the case is REMANDED for the following actions:

1.  A statement should be prepared as to the 
Veteran's service-connected disabilities, 
employment history, educational and vocational 
attainment and any other indicated factors 
having a bearing on the claim of entitlement to 
TDIU, prior to January 24, 1999.  That claim 
then should be submitted to the office of 
Director, Compensation and Pension Service, for 
extra-schedular consideration.  

2.  If the benefit sought on appeal remains 
denied the Veteran and his representative should 
be provided with an appropriate supplemental 
statement of the case and be given opportunity 
to respond.  The case should then be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


